Citation Nr: 0211886	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945, and he was a prisoner of war (POW) during World War II 
from August 1944 to May 1945.  He died in September 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
September 1999 due to septicemia as a result of urosepsis and 
pneumonia; other significant conditions contributing to his 
death were postoperative myocardial infarction and advanced 
Alzheimer's disease.

3.  At the time of the veteran's death, service connection 
was in effect for anxiety disorder (also characterized as 
post-traumatic stress disorder (PTSD)), a left nephrectomy, a 
laceration of the forehead, and a sacroiliac injury, with a 
combined 100 percent rating. 

4.  Septicemia was not manifested during service or for many 
years thereafter, and is not shown to be causally or 
etiologically related to the veteran's service, including the 
veteran's POW experiences.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.307, 3.309, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from septicemia was related to his active 
service.  Specifically, the appellant maintains that the 
veteran's death from septicemia, which developed while he was 
hospitalized for diverticulitis and appendicitis, was caused 
by the veteran's service-connected anxiety disorder and 
nephrectomy, or in the alternative, the veteran's history of 
peptic ulcer disease, which she asserts should have been 
service-connected because the veteran was a POW.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision, the statement of the case, and the 
supplemental statement of the case issued in connection with 
the appellant's appeal, as well as additional correspondence 
to the appellant, have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason that her claim was denied.  Under the circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, private medical records, and the veteran's 
death certificate are of record, and a VA medical opinion was 
obtained.  In addition, the appellant was afforded a Travel 
Board hearing before undersigned Board member in April 2002.  
The appellant and her representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  Likewise, the Board is not aware 
of any additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747) (1992).

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The veteran had active military service from October 1942 to 
September 1945.  Available records indicate that he was a 
German POW from August 1944 to May 1945.  According to the 
veteran's death certificate, he died in September 1999 as a 
consequence of septicemia due to urosepsis and pneumonia.  
Other significant conditions, which contributed to his death, 
but did not result in the underlying cause of the sepsis, 
were noted as postoperative myocardial infarction and 
advanced Alzheimer's disease.  During his lifetime, the 
veteran had established service connection for anxiety 
reaction (later recharacterized as post-traumatic stress 
disorder (PTSD)), left nephrectomy, a laceration of the 
forehead, and a sacroiliac injury.  At the time of the 
veteran's death, a combined 100 percent disability evaluation 
was in effect, namely for the veteran's PTSD, rated as 100 
percent disabling, and for the veteran's left nephrectomy, 
rated as 30 percent disabling.  Service connection was not in 
effect for any other disabilities.

Service medical records show no evidence of septicemia.   A 
June 1945 record indicates that the veteran was repatriated 
after being shot down over Germany, and that the veteran 
"got jumpy" after two ships almost collided.  The diagnosis 
was anxiety neurosis.  Another June 1945 record also shows 
that the veteran had returned from Germany, where he had been 
forced to bail out of a plane when it crashed.  The record 
indicates that the veteran landed in a tree and was bruised 
when he fell, and that the veteran was a POW for 8 1/2 months.   
According to the record, the veteran reported that he had to 
go on a march while a POW and that he was given very little 
food or water.  A September 1945 separation examination 
report states that the veteran incurred a sprain of the feet 
and lower lumbar area in August 1944, in addition to 
lacerations of the forehead.  The veteran's genitourinary 
system, cardiovascular system, and lungs were normal.  His 
chest x-ray was negative and his abdominal examination was 
normal.  

An August 1978 letter from the office of A. V. Kollias, M.D. 
shows that the veteran was treated for hypertensive vascular 
disease.

A private medical record dated April 1984 shows that the 
veteran was admitted to the hospital due to gastrointestinal 
bleeding.  Examination showed prepyloric ulcer.  A chest x-
ray showed a widening of the superior mediastinum and 
arteriosclerotic cardiovascular disease, but was negative for 
active cardiopulmonary disease.  The diagnoses were gastric 
ulcer and gastrointestinal bleeding due to hypertensive 
cardiovascular disease.

An April 1993 private medical record shows diagnoses of acute 
cerebral hemorrhage, hypertensive cardiovascular disease, 
peptic ulcer disease, possible migraine vasculitis, and 
amyloid vasculitis.  According to the record, the veteran had 
word aphasia and confusion after hitting his head and having 
periodic headaches.  An associated MRI report showed 
diagnoses of intracerebral hemorrhage, cerebral arteritis, 
hypertensive heart disease without congestive heart failure, 
peptic ulcer without hemorrhage, perforation, or obstruction, 
and an unspecified migraine.

VA medical records dated September 1999 show that the veteran 
underwent an appendectomy and resection of the ileum for 
diverticulitis of the ileum.  While hospitalized, the veteran 
developed an acute myocardial infarction and pulmonary edema, 
followed by a fever.  He was then diagnosed with pseudomonas 
in the urine and methicillin-resistant staphylococcus aureus 
in the sputum. According to the records, the veteran had a 
history of hypothyroidism, hypertension, and a nephrectomy 
for stones.  He also had a history of dementia.  The 
examining providers noted that it was difficult to fully 
assess the veteran's mental status due to severe dysphonia 
and underlying dementia.  Physical examination showed that 
the veteran's lungs were clear to auscultation and that there 
was no evidence of murmurs or wound infections.  However, 
there was a poor cough with audible airway secretions and a 
weak pharyngeal swallow. 

A VA discharge summary, also dated September 1999, shows that 
the veteran was admitted to the hospital with complaints of 
abdominal pain and diarrhea, which was determined to be an 
ilieal diverticulum following an exploratory laparotomy.  The 
ilieal diverticulum was resected with his appendix, but the 
veteran developed sinus tachycardia, and was diagnosed with 
postoperative myocardial infarction.  His hospital course was 
complicated by methicillin-resistant staphylococcus aureus 
pneumonia with sepsis and a pseudomonal urinary tract 
infection.  The diagnoses were ilieal diverticulitis, peri-
operative myocardial infarction, methicillin staphylococcus 
aureus pneumonia sepsis, pseudomonal urinary tract infection, 
severe Alzheimer's disease, hypertension, thyroid cancer 
status-post resection, hypothyroidism, cerebrovascular 
accident, and nephrolithiasis status-post left nephrectomy.

In January 2000, the RO received a medical opinion from the 
Associate Chief of Staff for Ambulatory Care at the VA 
Medical Center, which stated that, "[a]lthough the [veteran] 
developed an [urinary tract infection] during his final 
course [of treatment,] there appears to be no definable 
relationship between his nephrectomy and his subsequent cause 
of death.

The appellant was afforded a hearing before the undersigned 
Board member in April 2002.  According to the transcript, the 
appellant testified that the veteran underwent a nephrectomy 
of his left kidney in the 1950s, which was the result of the 
veteran's parachute injury from when he had to bail out of a 
plane during service.  She also testified that the veteran's 
anxiety disorder and his nephrectomy, along with the 
veteran's peptic ulcer disease led to the veteran's 
diverticulitis and appendectomy.  The appellant stated that 
the sepsis began following his surgery, and that the sepsis 
caused his myocardial infarction.  She also stated that she 
attempted to obtain an autopsy, but was unable to get one 
because the morgue was closed.  In addition, the appellant 
indicated that the veteran was diagnosed with hypertension in 
the 1970s and had a stroke in 1993.  She also indicated that 
none of the veteran's treating physicians ever found a 
relationship between the veteran's nephrectomy and his 
hypertension.  In addition, the appellant's representative 
indicated that he would be submitting additional evidence on 
the appellant's behalf, and that the appellant would be 
waiving RO consideration of the evidence.

In August 2002, the appellant, through her representative 
submitted the aforementioned documents.  The Board has 
reviewed these documents and found that the evidence is 
duplicative of that which is already of record, including an 
August 1950 VA medical record, a June 1983 Former POW Medical 
History report, a November 1993 VA examination report, an 
April 1995 VA examination report, and a September 1999 
discharge summary, as well as a variety of additional VA 
medical records dated February 1984 to July 1999.  
Nonetheless, the Board acknowledges that a July 1999 VA 
medical record indicating that the veteran reported having 
hypertension, some depression, restless sleep, and difficulty 
postponing urination does not appear to be duplicative. 

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran's septicemia was 
related to the veteran's service, including his prisoner of 
war experiences, or any of the veteran's service-connected 
disabilities.  Initially, the Board notes that there is no 
indication in the record that the veteran died as a result of 
a disease specified by the statute as presumptively related 
to the veteran's status as a prisoner of war.  See 38 C.F.R. 
1112(b); § 3.309(c).  In this regard, the evidence clearly 
indicates that the veteran's death from septicemia did not 
result from his peptic ulcer disease.

While the veteran apparently did have peptic ulcer disease, 
his death certificate clearly shows that he died of 
septicemia, rather than his psychiatric disorder, peptic 
ulcer disease, or his nephrectomy of the left kidney, as is 
contended by the appellant.  In addition, the Board observes 
that the veteran's treating physicians and the physician who 
completed the death certificate did not attribute the 
veteran's septicemia to his psychiatric disorder, left 
nephrectomy, or to his peptic ulcer disease.  It is 
noteworthy that the physician who signed the veteran's death 
certificate stated that the veteran's septicemia was due to 
urosepsis and pneumonia and listed the significant 
contributing conditions as the postoperative myocardial 
infarction and advanced Alzheimer's disease.  The veteran's 
psychiatric disorder, left nephrectomy, and peptic ulcer 
disease were not listed as a cause or contributing condition 
of the veteran's myocardial infarction, urosepsis, or 
pneumonia.  In addition, the VA medical records associated 
with the veteran's September 1999 hospitalization did not 
indicate a relationship between the veteran's left 
nephrectomy, psychiatric disorder, or peptic ulcer disease 
and his septicemia.  Likewise, the medical records submitted 
by the appellant in August 2002 were, as stated previously, 
duplicative and did not indicate a causal relationship 
between the veteran's service-connected disabilities and his 
death.  Moreover, the VA physician who provided the January 
2000 opinion clearly stated that the veteran's septicemia, 
and associated pseudomonal urinary tract infection and 
pneumonia, were not caused by the veteran's nephrectomy of 
the left kidney. 

Additionally, there is no medical evidence which shows that 
the septicemia that caused the veteran's death was in any way 
related to the veteran's service, including his experiences 
as a prisoner of war.  Service medical records contain no 
evidence of septicemia or pneumonia during service, and the 
evidence reflects that the veteran's septicemia, ilieal 
diverticulitis, and cardiovascular disease were first 
manifest many years following service.  In this regard, the 
earliest confirmed evidence of any of these disorders was the 
diagnosis of hypertensive vascular disease in August 1978.  
Furthermore, the veteran's death certificate, as mentioned 
earlier, did not indicate that the veteran's death from 
septicemia was a consequence of his peptic ulcer disease or 
any service-connected disorder.  Additionally, the Board 
observes that the veteran's medical records did not establish 
a link between the veteran's service and his September 1999 
hospitalization.  As stated earlier, the evidence does not 
demonstrate that the veteran's peptic ulcer disease, even if 
presumptive service connection for peptic ulcer disease was 
to be granted, played any role in his death from septicemia.  
See 38 U.S.C.A. §§ 1110, 1114, 1310; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312.  

The Board also acknowledges the appellant's statements, which 
allege that the veteran's military service, particularly his 
parachuting injury and time spent as a prisoner of war, 
contributed to his ultimate death.  However, the appellant 
does not appear to have any medical expertise or training, 
and, as such is not competent to offer an opinion on an issue 
requiring medical evidence for resolution.  See Van Slack at 
502, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions or evidence of causation, as it requires 
medical knowledge).  Simply put, there is no medical evidence 
of record which supports the appellant's contentions.  

In conclusion, the preponderance of the evidence is against 
the appellant's claim that the veteran's death was causally 
related to his active service, including his prisoner of war 
experiences.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

